Citation Nr: 0113328	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that granted service 
connection for PTSD, and assigned a 10 percent evaluation 
under diagnostic code 9411, effective from August 1999.  The 
veteran submitted a notice of disagreement in July 2000, and 
the RO issued a statement of the case in August 2000.  The 
veteran submitted a substantive appeal in September 2000.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms which more 
nearly approximate the criteria for the 30 percent rating, 
including chronic sleep impairment, nightmares, depression, 
irritability, suspiciousness, and some degree of social 
isolation, causing mild to moderate social and occupational 
impairment.


CONCLUSION OF LAW

A 30 percent rating for PTSD is warranted throughout the 
period since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.41, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1942 to December 
1945.  Service department records show that he participated 
in battles and campaigns in Normandy, northern France, 
Rhineland, Ardennes, and central Europe.

Service medical records at the time of the veteran's 
separation examination in December 1945 show no significant 
psychiatric abnormality.

A statement received from the veteran's wife in August 1999 
indicates that the veteran is nervous and perspires quite a 
lot; that he frequently jumps in his sleep and waves his 
arms, awakening himself at night; and that he checks the 
locks on the doors and windows, over and over again.

An August 1999 statement from a licensed social worker 
reflects that the veteran began attending individual and 
group counseling sessions in September 1998.  Treatment was 
focused on the following PTSD symptoms:  Hypervigilance, 
exaggerated startle response, sleep disturbance accompanied 
by nightmares, profuse night sweats, and intrusive memories 
of combat trauma.  

An October 1999 statement from the veteran lists the 
following specific stressors during service:  (1) Stacking of 
dead bodies after landing at Omaha Beach, on D-day+6; (2) 
combat in Normandy hedgerows; (3) friendly fire that blew up 
an enemy gun emplacement, inflicting 6 killed-in-action; (4) 
Battle of the Huertgen Forest, many casualties; (5) Battle of 
the Bulge; (6) crossing the Rhine, operating boats for the 
assault force; and (7) ongoing operations in Germany until 
meeting Russian troops at the Czech border. 

An October 1999 statement from a licensed social worker 
indicates that the veteran has continuing symptoms of PTSD 
relating to his combat exposure, including intrusive memories 
and dreams of actual combat events; significant social 
isolation and emotional reactivity when relating specific 
events, especially with respect to American casualties; and 
significant depression, especially relating to survivor 
guilt.

The veteran underwent a VA contract examination in March 
2000.  He reported his war experiences.  The veteran reported 
that when he returned to the United States, he was "mad and 
angry with everyone."  He related that he worked for a 
shipyard for a while and that he earned an apprenticeship 
program; he later married.  In 1973, he began working in a 
school as a custodian.  He retired in 1987, but then worked 
part-time in the clothing industry in order to become 
eligible for Medicaid.  

The veteran reported that the problems of war and the trauma 
of the scenes had been with him all along; that he had 
nightmares of the scenes; and that he had fallen out of bed 
as a result of those nightmares. The veteran reported that he 
was irritable and, at times, impulsive and angry.  He 
reported that any similar scenes, such as seeing a movie or 
seeing a tank, brought on flashbacks of the battle scenes.  
The veteran reported that he was not socializing well and was 
isolating himself.

Upon examination, the veteran was alert and oriented times 
three; there was no major disorder of speech.  His thought 
process was coherent and goal-oriented.  The veteran was 
properly dressed, and his hygiene was good.  There was 
neither evidence of delusional thinking nor hallucinations.  
Mood was somewhat anxious; affect was rather labile.  There 
was neither suicidal nor homicidal ideation.  Intellectual 
function and memory were judged average.  

The diagnosis on Axis I was PTSD.  The examiner assigned a 
GAF (Global Assessment of Functioning) score of 65, 
indicative of some mild symptoms or some difficulty in social 
and occupational functioning.  The examiner noted that the 
veteran gave a history of being involved in battle and 
reported having symptoms such as flashbacks, nightmares, some 
degree of social isolation, and irritability that hindered 
his social interaction.  Stressors were judged to be 
moderate.

A June 2000 RO rating decision granted service connection for 
PTSD, and assigned a 10 percent evaluation under diagnostic 
code 9411, effective from August 1999.

Statements of the veteran and his wife in the claims folder 
were to the effect that the veteran suffered from nightmares, 
disturbed sleep, irritability, isolation, and anger, as well 
as from getting up ritually to check windows and doors and 
locks around the house.


Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case.  The 
statement of the case contained the criteria for a higher 
evaluation.  The veteran has also been afforded an 
examination that contains all of the findings necessary to 
evaluate his disability.  Summaries of the veteran's 
treatment at a vet center are part of the record.  Although 
there may be additional records, his treating therapists have 
indicated that their summaries contain the pertinent 
information that could be gleaned from the actual treatment 
records.  Therefore, there is no reasonable possibility that 
efforts to obtain the actual treatment records would assist 
the veteran in his claim.

The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed (as in this case), the Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.-
10 percent

In this case, the evidence shows that the veteran had 
received group therapy and individual therapy since 1998.  
There is no evidence indicating that the veteran is taking 
medications for PTSD.  A report of the 2000 VA contract 
examination reflects few abnormal clinical findings and not 
more than mild-to-moderate symptomatology attributed to PTSD.  
The examiner noted that the veteran had some degree of social 
isolation, as well as symptoms of flashbacks, nightmares, and 
irritability.  A GAF score of 65 was assigned, indicative of 
mild difficulty in social and occupational functioning.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2000).

The reports of the licensed social worker also note 
depression, and that the veteran has had less control over 
PTSD symptomatology since retiring.  The veteran also 
reported a tendency to isolate himself and avoid crowds, as 
well as having a highly exaggerated startle response and 
being unusually security conscious.

Although the veteran has been assigned a GAF score indicative 
of only mild impairment, the overall evidence shows that he 
has chronic sleep impairment with irritability, and 
depression that has been described as significant.  He does 
not have impaired memory or abstract thinking, but there are 
signs of suspiciousness, and some degree of social isolation.  
Further the GAF score was assigned in part on the basis of 
the veteran's ability to work for many years; but his 
therapist has reported an increase in symptomatology 
following his retirement.  The Board finds that this evidence 
shows that the level of impairment due to PTSD more nearly 
approximates the criteria for a 30 percent rating, rather 
than the currently assigned 10 percent evaluation.  Resolving 
all doubt in the veteran's favor, therefore, a 30 percent 
rating for PTSD is warranted.

The evidence as a whole, however, does not show that symptoms 
of the veteran's PTSD are so severe as to warrant a 
50 percent evaluation.  These symptoms are not reported:  
circumstantial or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
memory, impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood.  The examiner found the 
veteran to be average in intellectual functioning and memory.  
The examiner noted that the veteran had been able to work for 
many years and that he was currently involved in group 
therapy.  His therapist has not reported findings that would 
contradict those reported by the VA contract examiner.  Nor 
is there evidence in the record that the veteran's PTSD 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence shows that this level of 
impairment due to PTSD has existed since the effective date 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

A 30 percent evaluation for PTSD is granted for the entire 
period since the effective date of the grant of service 
connection.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

